Title: To George Washington from Robert Eden, 11 March 1773
From: Eden, Robert
To: Washington, George



Dear Sir,
Annapolis 11th March 1773

I took the Liberty, when with you last, of mentioning a Scheme Colo. Fitzhugh & I have of introducing Tom Eden into the Virginia Trade; You was so obliging as to say that altho’ you was no Tobacco Maker, yet you would be glad to do him any Service in Your Power that way. Since I saw you, I have recieved Letters from Captn Eden, informing me he will be in early in April, and is determined to make two Voyages this year, I.E. to sail from hence early in June, and to return in all Octo.—he leaves to Colonel Fitzhugh, Mr Calvert and myself to settle the Plan of his getting loaded so quickly the 1st Time, and we are of Opinion that, his Ship being so large, careying 650 Hhds And Our Tobacco being so late, it will be difficult to dispatch him so early in Our Province, we propose therefore consulting our Virginia Freinds, and if we find he can get half his Lading there, shall recommend it to him to enter in each of the Tobacco provinces.
From the many Civilities I have recieved from you, I venture to hope for an Addition to them, in requesting your Influence with a few of Your Freinds on this Occasion in behalf of my Brother: for whom I shall only say that I know him to be an honest Man, and think that in these troublesome Times he may as safely be trusted as any Mercht in the Trade, as he has not gone into Credit, as many have, and, what is more, never intends it. Such Gentlemen therefore as generally, on Shipping 2 or 3 Ton of Tobacco, draw for trible its Value, will not find it their Interest to be concerned with him, as it woud not answer Their purpose or his—Those, whose Business he undertakes, may depend on his executing all Commissions with punctuality, and being allowed for all Drawbacks, as well as Interest for any Cash remaining in his Hands, after settling Acco. Currt.
I coud wish at your Leisure to be favoured with your Sentiments relative to this Scheme, which I hope will have your

Approbation & Encouragement. I intend being near you, on our Side patowmc next Week, and shoud I hear you are returned from Wmsbg will have the pleasure of paying my Respects to Mrs Washington, Miss Custis & you at Mount Vernon.
Colo. Fitzhugh, who desires to be joined with me in best Compliments, is now writing to Colonel Frank Thornton on the above Subject.
Your Freind Boucher is in Town, and also lodges with me; the Lawyers & he have not done yet; and as several new Combatants have entered the Lists, there is little Appearance of Harmony being soon established in Annapolis, which is at present in political Distraction. Believe me, Sir, to be with great Truth Your obliged Freind & Obedt humble Servant

Robt Eden

